Case 2:18-cv-OO453-DCN Document 1-2 Filed 10/17/18 Page 1 of 10

EXHIBIT A

CaSe 2218-CV-OO453-DCN DOCUment 1-2 Fjled 10/17/18 Pag€ 2 OI_J_O

Elecfrcnica||y Filed
9/13!2018 3:12 PM
First Judicia| District, Kootenai County
Jim Brannon. Clerk of the Court
By: Katherine Hayden, Deputy C|erk
Patrick K. Fannin
Fannin Litigation Group, P.S.
1312 N. Monroe St.
Spokane, WA 99201
Telephone: (509) 328-8204
ISB NO.: 8315
Attomey for Plaintiff Ahlwardt

IN THE DISTRICT COURT Ol" THE FIRST JUDICIAL DISTRIC'I` OF THE
STATE OF IDAHO, IN AND FOR THE COUN'I`Y OF KOOTENAI

SAMUEL AHLWARDT, a single person, CASE NO_ CV28'18'7341

Plaintiff, COMPLAINT FOR DAMAGES
v. JURY TRIAL DEMANDED
JOUBERT PRODUCTIONS, S.A.S.;
and LOW`E’S HOME CENTERS, LLC

Defendants.

 

 

Plaintiff alleges and complains as follows:

PARTIES AND JURISDICTION _
l. The plaintiff, Samuel Ahlwardt, resides at 2274 W. Rousseau Drive, Coeur d‘Alene,
Kootenai County, 83815.
2. 'l`he defendant corporation, Joubert Productions, S.A.S. (hereinafter “Joubert”), is a
corporation whose principal place of business is Champ de Clure, BP No 67, Arnbert, 63600
France, at all material times did business in the state of Idaho and engaged in the design,
manufacture, assembly, marketing, advertising, drafting of product literature and labeling, and/or

distribution and sale of its bungee cord and defective hook, which injured the plaintiff 'l`he state

coMPLArNT FoR DAMAGES - 1 |Vlitche||. John T.

ga
m
n>
§
c)
<
t
CJ
§§
d
CJ

comment 1-2 Filed 10/17/18 Page 3 of 10

of Idaho has jurisdiction over this defendant arising from the defendant’s doing business in
ldaho. The defendant has at all material times engaged in continuous and systematic business
with sufficient "contacts" within the state of Idaho to confer jurisdiction upon the defendants

3. The defendant corporation, Lowe’s Home Centers, LLC. (hereinafter “Lowe’s” ), whose
principal office is 1605 Curtis Bridge Road, Wilkesboro, North Carolina, at all material times did
business in the state of Idaho including operating a store in Coeur d’Alene where the subject
bungee cord and hook was purchased, and engaged in the design, manufacture, assembly,
marketing, advertising, drafting of product literature and labeling, and/or distribution and sale of
the bungee cord and hook, which injured the plaintiff. T he state of Idaho has jurisdiction over
this defendant arising from the defendant’s doing business in Idaho. The defendant has at all
material times engaged in continuous and systematic business with sufficient "contacts" within
the state of ldaho to confer jurisdiction upon the defendants

4. Jurisdiction for this matter is proper in the First Judicial District, Kootenai County, State
of Idaho. The underlying basis for this claim involves injuries sustained when a bungee hook
broke and permanently damaged the plaintiffs eye that occurred in Coeur d’Alene, in Kootenai
County, within the State of Idaho.

5. The incident alleged by Plaintiff took place in Kootenai County, State of Idaho.

Pursuant to Idaho Code, venue is proper in Kootenai County.

6. 'l`he jurisdictional amount for filing this action is satisfied.
ADDITIONAL FACTS
7. On September 19, 2016, the plaintiff, Samuel Ahlwardt, was caused to suffer severe

traumatic eye damage as a result of the defective and unreasonably dangerous bungee cord and
the hook affixed to the defendants’ bungee cord, including vision loss; a vitreous; a retinal
hemorrhage; chorioretinal scar; inflammation in the anterior ehamber; subretinal hemorrhage of
the optic nerve; a central subretinal hemorrhage of the macula, edema within the macula and
commotio scattered 360 degrees in the right eye.

Plaintiff’s treatment included initially having a gas bubble placed in his eye in an attempt to

displace the blood, which was unsuccessful He received injections of Avastin to treat the blood

COMPLAIN'I` FOR DAMAGES - 2

__-- _---- CaSe-Z+]:S-GV-GGW-DC»N_B€€&H%€HH-Z_FH€€H_O/l?/l$ Page 4 Of 10 -_~ -

and fluid in the macula. The bungee cord trauma inflicted upon the Plaintiff caused a horoidal
rupture which, in tum, caused a Choroidal Neovascular Membrane (“CNV”) to develop.

'l`his all caused the Plaintiff to suffer permanent damage to his vision including: (1) decreased
vision; (2) vision that is distorted in his right eye; and, (3) resulting in disparity between his two
eyes, causing poor depth perception and equilibrium issues.

The prognosis for his vision is guarded at best. He has had, and will likely require over the
course of his lifetime, further Avastin injections into his right eyeball.

Additionally, the scar in his macula is permanent in nature and distorts his vision.

Additionally, as a result of this bungee cord trauma, the Plaintiff is, and will remain over his
Iifetime, being at increased risk in his injured eye of developing Glaucoma; Cataracts; Retinal
Detachment, as well as the complication of Choroidal Rupture he has already suffered, called
Choroidal Neovascularization (“CNV”). He will require lifelong monitoring for these conditions
as prompt diagnosis and management of all of these further complications are essential to
prevent even further vision loss.

8. This injury to the plaintiff, Sarnuel Ahlwardt, was caused to occur when this bungee cord
sprang through the opening in one of the hooks, during its ordinary and foreseeable use, causing
the cord to come loose and spring back into the plaintiffs right eye, thereby causing severe and
permanent damage to that eye as specified in Paragraph 7 above.

9. As a result, Samuel Ahlwardt has suffered permanent damage to his right eye, and will
remain at risk of suffering further damage in the future including all of the complications set
forth in paragraph 7 above, and even further pain and suffering

10. As a further result of the above, the plaintiff incurred substantial bills for surgeries,
hospitalizations, and medical treatment, and he is expected to incur substantial additional bills
for treatment of his right eye for the rest of his life, all to his great detriment and loss.

ll. As a further result of the above, the plaintiff has suffered a permanent loss and
depreciation in his earning capacity caused by the above eye damage

l2. As a further result of said actions of the defendants herein, the plaintiff has suffered great
physical pain, mental anguish, loss of pleasure and enjoyment, worry, disfigurement, and loss of
function of his eye, and is expected to continue to suffer same for the rest of his life, all to his

great detriment and loss.

COMPLAINT FOR DAMAGES - 3

 

case 9'19-¢\/-00453-9@_999%@9:4,;_;4+99_}9¢1;#13413@@§@%@__

JURISDICTION AND VENUE

COUNTS
Each Count set forth below specifically incorporates by reference herein Paragraphs 1

through 12 above, previously set forth against the defendants

COUNT I: SAMUEL AHLWARDT V. JOUBERT PRODUCTIONS, S.A§:
RULE 402A STRICT LIABILITY FOR DESIGN OF THIS UNREASONABLY
DANGEROUS AND DEFECTIVE CONDIT[ON - gDESIGN DEFEC 11

13. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and
incorporated by reference herein,
14. The defendant corporation, Joubert, is liable to compensate the plaintiff for all of the
harm, pain, suffering, and all damages, past and future as a result of Joubert’s design and
manufacture of the unreasonably dangerous and defective product sold to the plaintiff, as is the
law as set forth in Rule 402A Strict Liability.

COUNT II: SAMUEL AHLWARDT V. JOUBERT PRODUCTIONS, S.A.S:
RULE 402A STRICT LIABILITY FOR “MANUFACTURING DEFECT,”
E:, THIS PARTICULAR HOOK AS MANUFACTURE_D WAS DEFECTIVE AND
UNREASONABLY DANGEROUS
15. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and

 

incorporated by reference herein,

l6. The defendant corporation, Joubert, is liable to compensate the plaintiff for all of the
harm, pain, suffering, and all damages, past and future as a result of Joubert’s design and
manufacture of the unreasonably dangerous and defective product sold to the plaintiff, as is the
law as set forth in Rule 402A Strict Liability.

COUNT III: SAMUEL AHLWARDT v. JOUBERT PRODUCTIONS, S.A.S: BREACH
OF IMPLIED WARRANTY OF MERCHANTABILI'I`Y

COMPLAINT FOR DAMAGES * 4

 

l7. All of the facts and allegations set forth above in paragraphs l-12 are hereby restated and
incorporated by reference herein.

18. The defendant corporation, Joubert, is liable to compensate the plaintiff for all of the
harm, pain, suffering and darnages, past and future as a result of.loubert’s breach of the implied
warranty of merchantability. The applicable law imposed upon the defendant an obligation to
have impliedly warranted, with respect to its bungee cord, that it was merchantable, fit for its
intended uses, and reasonably safe. Defendant breached this implied warranty of merchantability
because said product was unsafe, not of merchantable quality, and unfit for its intended uses and
purposes Plaintiff was caused to suffer the aforesaid injury and damages as the direct and

proximate result of defendant‘s breach of said implied warranties imposed by law.

COUNT IV: SAMUEL AHLWARDT V. JOUBERT PRODUCTIONS. S.A.S:
BREACH OF IMPLIED WARRANTY OF FITNESS
FOR A PARTICULAR PURPOSE
19. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and
incorporated by reference herein,
20. The defendant corporation, Joubert, is liable to compensate the plaintiff for all of the
harm, pain, suffering, and all damage, past and future, as a result of Joubert’s breach of implied
warranty of fitness for a particular purpose. The applicable law imposes upon the defendant an
obligation to have impliedly warranted, with respect to its bungee cord, that it was fit and
reasonably safe for the particular purpose that it was sold to accomplish Defendant breached
this implied warranty of fitness for a particular purpose because said product was unsafe, not of
merchantable quality, and unfit for its intended uses and purposes. Plaintiff was caused to suffer
the aforesaid injury and damages as the direct and proximate resulth defendant's breach of said

implied warranties imposed by law.

COUNT V. SAMUEL AHLWARDT V. JOUBERT PRODUCTIONS, S.A.S:
NEGLIGENCE
21. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and

incorporated by reference herein.

COMPLAINT FOR DAMAGES - 5

22. This is an action in tort for negligence against the defendant, Joubert, by the plaintiff,
Samuel Ahlwardt. The injuries sustained by the plaintiff were the direct and proximate cause of

the carelessness and negligence of the defendant in numerous respects

COUNT VI: SAMUEL AHLWARDT V. JOUBERT PRODUCTIONSz S.A.S:

IDAHO CODE 6-1401 et seg.
23. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and

incorporated by reference herein.
24. Defendant Joubert Productions, S.A.S. is liable to Plaintiff for his damages, as alleged
herein, under Idaho Code 6-1401 et seq., governing product liability claims.

COUNT VII: SAMUEL AHLWARDT V. LOWE’S HOME CENTERS, LLC:
RULE 402A STRICT LIABILITY FOR AN UNREASONABLY
DANGEROUS AND DEFECTIVE PRODUCT
25. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and

incorporated by reference herein.

26. The defendant corporation, Lowe’s, is liable to compensate the plaintiff for all of the
harm, pain, suffering, and all damages, past and future as a result of Lowe’s sale to the plaintiff
of an unreasonably dangerous and defective product as is the law as set forth in Rule 402A Strict

Liabiiiiy.

COUNT VIII. SAMUEL AHLWARDT v. LOWE’S HOME CENTERS, LLC:
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

27. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and
incorporated by reference herein.
28. The defendant corporation,, Lowe’s, is liable to compensate the plaintiff for all of the
harm, pain, suffering and damages, past and tiiture as a result of Lowe’s breach of the implied
warranty of merchantability. The applicable law imposed upon the defendant an obligation to
have impliedly warranted, with respect to its bungee cord, that it was merchantable, fit for its

intended uses, and reasonably safe. Defendant breached this implied Warranty of merchantability

COMPLAINT FOR DAMAGES - 6

._-_-'

(`.a<r= 9"|2-¢\/-00¢1'%’2_D(`|\| nom rmem§ 1_9 l:ilprl 1 n/1 7/1_9 page 3 Of_;LO

because said product was unsafe, not of merchantable quality, and unfit for its intended uses and
purposes. Plaintiff was caused to suffer the aforesaid injury and damages as the direct and

proximate result of defendant's breach of said implied warranties imposed by law.

COUNT IX: SAMUEL AHLWARDT V. LOWE’S HOME CEN'I`ERSl LLC:
BREACH OF IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE
29. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and

 

incorporated by reference herein,

30. The defendant corporation, Lowe’s, is liable to compensate the plaintiff for all of the
harm, pain, suffering, and all damage, past and future, as a result of Lowe’s breach of implied
warranty of fitness for a particular purpose The applicable law imposes upon the defendant an
obligation to have impliedly warranted, with respect to its bungee cord, that it was fit and
reasonably safe for the particular purpose that it was sold to accomplish Defendant breached
this implied warranty of fitness for a particular purpose because said product was unsafe, not of
merchantable quality, and unfit for its intended uses and purposes Plaintiff was caused to suffer
the aforesaid injury and damages as the direct and proximate result of defendant's breach of said

implied warranties imposed by law.

COUNT X. SAMUEL AHLWARDT V. LOWE’S HOME CENTERS, LLC
NEGLIGENCE
31. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and
incorporated by reference herein.
32. This is an action in tort for negligence against the defendant, Lowe’s, by the plaintiff,
Samuel Ahlwardt. The injuries sustained by the plaintiff were the direct and proximate cause of

the carelessness and negligence of the defendant in numerous respects

COUNT XI: SAMUEL AHLWARDT V. LOWE’S HOME CENTERS, LLC:

IDAHO CODE 6-1401 et seg.
33. All of the facts and allegations set forth above in paragraphs 1-12 are hereby restated and

incorporated by reference herein.

COMPLAINT FOR DAMAGES - 7

_~~__Qase-Z+lS-e\…+ment+Q_Fl+ed_}QH-#}S_Page 9 0t_10

34. Defendant Lowe’s Home Centers, LLC, is liable to Plaintiff for his damages, as alleged
herein, under Idaho Code 6-1401 et seq., governing product liability claims.

DAMAGES
35. As a direct and proximate cause of the negligence of the Defendants, Plaintiff was
severely injured.
36. As a direct and proximate cause of Defendants negligence, Plaintiff has suffered and will

suffer in the future economic damages as follows:

a Past and future medical expenses and costs;

b. Past and lirture loss of earning capacity and eamings;

c. Past and Future Chore or Domestic Services;

d. Past and Future Prescn'ption Costs;

e. Past and Future transportation costs to and from appointments;

f. Attomey fees and costs, including those allowed under this Court’s Rules
and Idaho Statute and,

g. Other losses to be determined at the time of trial_

37. As a direct and proximate cause of Defendants negligence, Plaintiff has suffered and will
suffer in the future general damages as follows:

a. Severe physical injuries and harm including all of those damages and
conditions set forth in paragraph 7, severe pain and suffering and mental
and emotional distress;

b. Past and future disability;

c. Inconvenience, loss of enjoyment and pleasures of life; and

d. Other losses to be determined at the time of trial.

38. All of the above damages far exceed $10,000.00 and therefore jurisdiction of the District
Court is proper.

PRAYERS FOR RELIEF

WHEREFOR.E, Plaintiif prays for the Court to order the following relief against

Defendants jointly and severally:

COMPLAlNT FOR DAMAG ES - 8

_______ Case_Z'LB_ci/_ODABS_DCN»JDQM…S Page -10 of 10

39. An award of damages compensating Plaintiff for his economic damages, past and future,
in an amount to be proven at trial.

40. An award of damages compensating Plaintiff for his past and future non-economic
damages, in an amount to be proven at trial but no less than the statutory cap.

41. An award of attorney fees, costs and disbursements herein,

42. An award of post-judgment interest to the maximum extent allowed by law.

43. An award of prejudgment interest on all prejudgment economic damages to the maximum
extent permitted by law in an amount to be proven at trial.

44. For a trial by jury of not less than twelve (12); and,

45. For such other and further relief as the Court deems just and equitable

Dated this 13th day of September, 2018.

FANNIN LITIGATION GROUP, P. S.

en<\

Patrici< F m, rsa# 33 5
Attomey wardt

  
 

COMPLAINT FOR DAMAGES - 9

